Citation Nr: 1300198	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  07-18 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a skin disorder, claimed as due to exposure to herbicides and/or the use of insect repellant in Vietnam. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 




INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965.  The Veteran served in Vietnam between June and December 1965. 

This appeal initially came before the Board of Veterans' Appeals (BVA or Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board Remanded the matters addressed in the decision below in February 2011.

In its February 2011 Remand, the Board directed the RO to issue a statement of the case (SOC) regarding the Veteran's disagreement with the initial rating assigned for disability due to posttraumatic stress disorder (PTSD) following the grant of service connection.  The claims file before the Board does not reflect that the Veteran submitted a timely substantive appeal following the issuance of the statement in January 2012.  No appeal regarding the evaluation assigned for PTSD is before the Board for appellate review at this time.  

After the supplemental statement of the case addressing the claims on appeal was issued, additional clinical records not considered at the time of that readjudication were added to the file.  By a statement dated December 2012, the Veteran, through his representative, waived his right to initial RO consideration of that evidence.  See 38 C.F.R. §§ 19.31, 20.1304 (2012).  Appellate review may proceed.  


FINDINGS OF FACT

1.  The Veteran was treated for back pain during active military service, but was not treated for back pain following his 1965 service discharge until the Veteran sustained an acute injury to the back in May 1995.



2.  The Veteran's lay statements that back pain has been chronic and continuous since his service separation in 1965 are inconsistent with the clinical evidence.

3.  The weight of the competent and probative evidence is against a finding that the Veteran's current back disorder is etiologically linked to his service.

4.  The Veteran served in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to herbicides while serving on active duty. 

5.  The competent and probative evidence is against a finding that squamous cell carcinoma, basal cell carcinoma, or actinic keratosis, is etiologically linked to the Veteran's service; and, there is no applicable presumption which links any of those skin disorders to the Veteran's exposure to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2012).

2.  The criteria for service connection for a skin disorder, claimed as due to exposure to herbicides and/or the use of insect repellant in Vietnam have not been met, nor may basal cell carcinoma, squamous cell carcinoma, or actinic keratosis be presumed related to the Veteran's in-service exposure to herbicides.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2012).






(CONTINUED NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to claimant 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).   Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims for service connection and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  The claims were readjudicated in December 2007, after the Veteran submitted his substantive appeal.  The Board's February 2011 Remand set forth the types of evidence the Veteran could submit to substantiate his claims and discussed the evidence which was missing.  Thereafter, the claims on appeal were readjudicated in September 2011.  

These communications were sufficient to cure any defect in the earlier notice to the Veteran, if initial notice were insufficient.  To the extent that the content or notice failed to identify any law or regulation applicable to this claim, the Veteran has not identified any prejudice to him due to such defect, nor does the record raise such evidence.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009).  No further action to provide notice is required.

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records have been obtained.  VA and private treatment records have been added to the file as well.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

VA examination were conducted with respect to the issues on appeal were also obtained. 38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board remanded this case, in part, for the purpose of obtaining opinions on the nature and etiology of his claimed disorders.  The Board finds that the VA opinions are more than adequate, as they are predicated on a full reading of the VA medical records in the Veteran's claims file.  They also consider all of the pertinent evidence of record, statements of the Veteran, and provide rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4). 

The Board notes that the claims file contains a February 2005 document from the Social Security Administration (SSA) which notified the Veteran that he was receiving SSA retirement benefits, that is, benefits based on the Veteran's age.  This evidence establishes that SSA did not make a determination regarding entitlement to benefits based on disability, and VA is not required to seek further records from SSA.  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records. 

In February 2011, the Board Remanded the case for further development, to include obtaining additional records and according the Veteran VA examinations.  Additional records were added to the file and to the electronic file.  The Veteran underwent VA medical examination in August 2011 which the Board finds is adequate for resolution of this case.  All other development directed by the Board's Remand has been accomplished.  Therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Claims for Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.   38 C.F.R. §§ 3.307, 3.309 (2012).

The Veteran has alleged that his skin disorders were caused by in-service exposure to herbicides and mosquito repellant.  The Board will evaluate the Veteran's claims under each theory of presumptive service connection as well as evaluating the claims for direct service connection.  The Board further notes that, where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran served in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to herbicides while serving on active duty. 


Disorders which may be presumed linked to exposure to herbicides include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Ischemic heart disease, Parkinson's disease, and B cell leukemias have also been added to this list.  See 75 Fed. Reg. 53,202-53,216 (August 30, 2010). 

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

1.  Claim for service connection for lumbar disorder

Service treatment records reflect that the Veteran sought treatment for a strain of the low back in February 1965 after he fell into a fox hole.  In September 1965, the Veteran sought treatment for low back pain after lifting sand bags.  No further complaints of back pain were noted in service.  The December 1965 separation examination described the Veteran's spine and musculoskeletal system as normal.  

Post-service records reflect that the Veteran was hospitalized in 1991 for treatment of unstable angina.  The Veteran was working as a carpenter foreman.  The Veteran underwent percutaneous transluminal coronary angioplasty and angiography.  No reference was made to acute and/or chronic low back symptomatology.  The 1991 private records reflect that the Veteran underwent radiologic examination of the chest, and other diagnostic examinations, but no provider noted a report by the Veteran of complaints of back pain, and no provider found objective indication of abnormality of the back.  The Board finds that lack of a notation in the 1991 private treatment records is significant, in light of the fact that the treatment records clearly document that the Veteran was working as a carpenter foreman.  

Moreover, the 1991 clinical records reflect that the Veteran was advised that the required treatment for his cardiovascular disorders on an ongoing basis.  However, the Veteran has not indicated that the records of any provider who treated him for cardiovascular disorders from 1991 to 1995 should be sought or would assist him to establish his claim for service connection for a back disorder.  The Veteran has not indicated that he sought evaluation for back pain from any provider who treated him from 1991 to 1995.  The lack of evaluation of back pain during the period from 1991 to 1995, when the Veteran required treatment for other disorders, is inconsistent with the Veteran's statements that back pain was chronic and continuous after service.  

The Veteran sought treatment for back pain in May 1995 after falling 15 to 20 feet from a ladder.  The Veteran reported a possible previous sterna fracture.  X-rays taken at that time reflected slight loss of height at the thoracic spine T11 or T12 level.  The treating physician indicated it was unclear if this was an acute or chronic /finding fracture/positional.  An X-ray of the lumbar spine revealed no obvious fracture.  Some scoliosis was noted, which the provider stated could be due to muscle spasms and the Veteran's acute pain.  There was some degenerative narrowing at the L1-2 disc level. 

The Board acknowledges that the providers who conducted 1995 evaluation of the Veteran's back were unable to determine whether a possible compression fracture seen at that time was acute or chronic.  However, the record of that emergency evaluation includes no notation that the Veteran reported a history of chronic pain back prior to the acute injury, and there is no notation that the Veteran reported prior diagnosis of a compression fracture of the thoracic spine.  There is a notation that the Veteran reported a history of a possible sternal fracture.  Given the diagnostic and interventional procedures the Veteran underwent, it would have been expected that the Veteran would have reported concerns about back pain to the providers treating him for chest pain, if chronic or long-standing back pain were present.  

The Veteran sought emergency evaluation in 1996 after he was hit in the eye while welding.  This evidence is neither favorable nor unfavorable to the Veteran's claim, since no notation regarding evaluation of the back would be expected under the circumstances, an eye injury.

An X-ray completed in February 1999 reflected an old compression fracture in the lower thoracic vertebral body.  The provider did not indicate how long the "old" fracture had been present, so this evidence does not weigh for or against the claim.

VA examination conducted in December 2005 revealed that the Veteran worked as a carpenter and in similar employment for nearly 40 years.  VA outpatient treatment records dated in 2005 reveal that the Veteran provided a history of compression fracture of the thoracic spine in 1964.

VA treatment records dated from 2006 through November 2012 reflect complaints low back pain.  See, e.g., November 2011 VA treatment record.

On VA examination of the spine in August 2011, the examiner concluded that the Veteran had lumbar degenerative disc disease, dextroscoliosis of the lumbar spine, and a history of a remote compression fracture of the thoracic spine.  The Veteran reported he starting having back pain in 1964 after falling in a hole.  Radiologic examination showed a 20 percent anterior wedging of T12, which was unchanged from a February 2008 radiologic examination.  The examiner concluded that, given the length of time between the Veteran's in-service complaints of back pain in 1964 and 1965 and the next time the Veteran sought evaluation for back pain, in 1995, it was less than likely that the current back disorder was related to the Veteran's service.  

The Veteran had not provided any evidence that he sought evaluation for back pain prior to 1995, when he fell 15 feet or more from a ladder.  There are numerous notations from 2005 to 2011 indicating that the Veteran reported that he experienced back pain beginning in 1964.  However, there is no evidence that the Veteran sought medical evaluation for such complaints during the period from 1965 to 1995, when the Veteran sustained a fall from a ladder.  The Veteran stated that he sought evaluation for back pain in 1967, but was not provided with radiologic examination of the back.  Nevertheless, given that the Veteran was working as a carpenter, it is not credible that he performed such work from 1967 to 1995 with chronic back pain without seeking medical evaluation or without notation of such complaints.  

Despite the absence of documented post-service symptomatology related to the low back during the period from 1965 to 1995, the Board must consider the Veteran's statements asserting continuity of symptoms since service.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Veteran is competent to report symptoms of low back pain because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  He is equally competent to report having hurt his back following a fall in service in 1964.  However, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless of minimal credibility and minimal persuasive value.  The Board is particularly persuaded by the private emergency treatment records dated in 1995, which reflect that the Veteran was treated for low back pain related to a work injury.  There is no notation that the Veteran reported prior back injury with residuals.  It would be adverse to the Veteran's interest to fail to report 30 years of back pain when seeking emergency treatment following a 15 foot fall from a ladder, if such residuals were present.  The fact that no report of chronic back pain was noted during hospitalization in 1991 is also inconsistent with the Veteran's current reports of chronic back pain since 1964.  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, and consistency with other evidence of record, among other factors.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the 1991 medical evidence reveals that the Veteran was receiving medical treatment prior to the hospitalization, and the evidence establishes that the Veteran received continuing treatment following his hospitalization.  However, the Veteran did not identify that medical evidence as relevant and did not authorize VA to obtain that information.  

There is medical evidence following the Veteran's 1965 service discharge prior to the 2005 claim for service connection for a back disorder, so the Board's determination is not based solely on lack of contemporaneous medical records.  Rather, the Board's analysis is based on the fact that the contemporaneous evidence fails to support the Veteran's contention that he was experiencing back pain at the time of the treatment described in those records.  As noted above, the fact that there is no notation that the Veteran reported back pain, no history of treatment for back pain, or report of a history of back pain from the records at the time of a 1995 injury to the back is significant under the circumstances of this case.  Moreover, the fact that the Veteran was performing employment as a carpenter foreman in 1995 is inconsistent with the Veteran's lay statements that he had back pain chronically after service.  
 
May 2005 VA outpatient treatment records reflect that the Veteran reported that he suffered a compression fracture in the thoracic spine in service in 1964.  The Veteran did not report when the compression fracture was first diagnosed, or what provider advised him that it was incurred in service.  The Veteran's first noted statement in the clinical records that his back pain started in service was in 2005, when more than 30 years had elapsed after the Veteran's service separation.  The Board notes that such a lapse of time could distort the Veteran's recollection of when back pain became chronic.  

Given the strenuous nature of the Veteran's occupation as a carpenter, it is credible that he had episodes of back pain over the years.  However, given the lapse of time before such statements were noted, the lay statements that back pain was chronic beginning in service are of low persuasive value.  

Even if the Veteran's statements that he had chronic back pain after service are credible, his statements are not competent to establish that the chronic back pain was due to a compression fracture of T12, since there was no diagnosis of a fracture of T12 in service, and the Veteran has not reported diagnosis of the fracture prior to 1995, when 30 years had elapsed after his service separation.  A compression fracture is not an injury which the Veteran would be able to readily observe, so he is not competent to state that a compression fracture medically diagnosed in 1995 was the cause of his pain for the 30 years prior to that diagnosis.  The medical opinion that it is less than likely that the onset of a thoracic fracture or other back disorder occurred in 1965 or before when there was no medical evaluation of complaints prior to a post-service injury in 1995 is of greater weight and persuasive value than the Veteran's lay statements.  

As the Veteran's own statements are the only evidence of record favorable to this claim, the preponderance of the credible and competent evidence is against the claim.  There is no reasonable doubt which may be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim must be denied.

2.  Claim for service connection for a skin disorder 

Service treatment records are silent with respect to complaints, treatment, or diagnosis of a skin disorder, to include an allergic reaction.  The Veteran's service discharge also makes no findings of any type of skin problems.  In other words, there is no objective evidence of a chronic skin disorder during active service.

Post-service treatment records dated in January 1998 reflect that a skin lesion was excised from the Veteran's right temple.  The Veteran reported that he had undergone an excision in the same area in 1989, which is still more than 20 years after service. 

Treatment records since 1998 reflect that the Veteran has been diagnosed with numerous skin disorders.  These include: irritated and inflamed seborrheic keratosis of the left forearm; basal cell carcinoma of the right forearm, forehead, right neck, left arm, left neck, right upper back, and posterior neck; actinic keratosis involving the dorsal surface of each hand; and, squamous cell carcinoma of the left ear, right temple, left chest and left cheek.  The report of August 2011 VA examination notes excision of 12 basal cell carcinomas and treatment of squamous cell carcinoma form 2005 to 2008, and notes a diagnosis of actinic keratosis beginning in 2005.  "Actinic keratosis is a sharply outlined, red or skin-colored, flat or elevated rough or warty growth which may give rise to squamous cell carcinoma."  Douglas v. Derwinski, 2 Vet. App. 103, 105 (1992).

The examiner who conducted August 2011 VA examination stated that, based on first diagnosis of a skin lesion in 1989, it was less than likely that a current skin disorder was incurred in or caused by the Veteran's service or his in-service exposure to herbicides and mosquito repellant.  As his rationale, the examiner explained that known medical information provides no confirmed evidence that the types of skin disorders manifested by the Veteran, that is basal cell carcinoma, squamous cell carcinoma, or actinic keratosis, are caused by exposure to insect repellant or herbicides.  The examiner also explicitly determined that the none of the Veteran's cancers or skin disorders represented a soft-tissue sarcoma.

The Veteran asserts that his skin disorders are the result of herbicide exposure in Vietnam.  He has alternatively argued that they are the result of exposure to mosquito repellent.  He indicated in a January 2007 statement that his face, neck, and both arms were soaked every night with repellent.  He suggests that skin disorders have been chronic since these exposures to herbicides and mosquito repellant.  Because a skin disorder is observable by a lay person, he is competent to make such a claim.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay evidence can be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.  Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

However, the Board finds that the Veteran's reported history of continued skin symptomatology since active service, while competent, is nonetheless not credible.  Significantly, his reported history of continued skin symptoms since active service is inconsistent with the fact that no basal cell or squamous cell carcinoma was removed prior to 1989, at the earliest.  Moreover, there is no evidence that any skin disorder or residual thereof was treated between 1965 and 1989, when more than 20 years had elapsed after the Veteran's service discharge.  

The Board further notes that the providers who treated the Veteran for basal skin and squamous cell carcinomas in 1998 and 1999 did not reference a diagnosis of actinic keratosis.  To the extent that the Veteran's lay statements indicate that actinic keratosis was present continuous and chronically after service, these clinical records are inconsistent with the Veteran's statements.  

Because the Veteran's lay statements are inconsistent with the medical evidence and are of diminished credibility, the opinion provided by the VA examiner is of greater weight and persuasive value than the Veteran's lay statements.  The Veteran has not indicated that he was told by any clinical provider that a current skin disorder was due to exposure to herbicides or insect repellant.  

The VA opinion that the Veteran does not manifest a current skin disorder that is caused by or due to the Veteran's service, including exposure to herbicides or insect repellant, is unfavorable to the claim.  The preponderance of the competent and credible lay and medical evidence is against the claim for service connection for a skin disorder, to include basal cell carcinoma.   There is no reasonable doubt which may be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim must be denied.


ORDER

The appeal for service connection for a low back disorder is denied. 

The appeal for service connection for a skin disorder, claimed as due to exposure to herbicides and/or the use of insect repellant in Vietnam, is denied. 



____________________________________________
MICHAEL A. HERMAN  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


